The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Current Status of Claims 
This action is a response to communication of June 27, 2022. By amendment of June 27, 2022, the Applicant amended claims 1 and 17 in order to emphasize the novel features of the instant invention. Therefore, claims 1-22 are currently active in the application and in condition for allowance.

Allowable Subject Matter
The closest reference to Mitsuzawa (US Patent Application Publication 2019/0049483 A1) does not show the sensing unit with an active area surrounding the hole area and the first sensing electrode comprising first main pattern, first neighboring patterns having a smaller area than the first main patterns, and the second sensing electrode comprising second main patterns, second neighboring patterns adjacent the hole area and having a smaller area than the second main patterns.The following is an examiner's statement of reasons for allowance. It is respectfully submitted that none of the references of the record show the limitations of claim 1, 17: “An electronic device comprising: an electronic module; and a sensing unit detecting an external input, the sensing unit being divided into a hole area overlapping the electronic module, an active area surrounding the hole area, and a peripheral area adjacent to the active area and including a first sensing electrode and a second sensing electrode disposed in the active area and insulated from each other, wherein: the first sensing electrode comprises first main patterns, first neighboring patterns having a smaller area than the first main patterns, and a hole pattern connected to the adjacent first neighboring patterns; the second sensing electrode comprises second main patterns, second neighboring patterns adjacent the hole area and having a smaller area than the second main patterns, second connection patterns connected to the second main patterns, and a routing pattern connected to the adjacent second neighboring patterns; and the hole pattern is disposed in the hole area, and the routing pattern is disposed in the peripheral area.”,  as illustrated in Figure 6 and described in paragraphs [0157-0196] of the instant specification published as 2021/0173505 A1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197/ (Tall-free). 
/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692